 



Exhibit 10.51
NATIONAL CITY CORPORATION
DEFERRED COMPENSATION PLAN
FOR
DANIEL J. FRATE
     The National City Corporation Deferred Compensation Plan for Daniel J.
Frate, (the “Plan”) is adopted as of the Effective Date, by National City
Corporation (the “Corporation”) and is accepted by Daniel J. Frate
(“Participant”) by his signature below.
     1. (PURPOSE AND OPERATION) The purpose of the Plan is to provide deferred
compensation to the Participant. The Plan shall be administered by the
Compensation and Organization Committee of the Board, which shall have the right
to review, interpret and alter the Plan in its discretion. The Plan shall serve
as a non-qualified plan providing for and governing the treatment of deferred
compensation at the election of the Participant or as required by the Plan.
     2. (DEFINITIONS) As used in the Plan and not otherwise defined therein:

  (a)   “Account” means the account described in section 4;     (b)   “Award”
means the amount defined in section 3;     (c)   “Board” means the Board of
Directors of the Corporation;     (d)   “Committee” means the Compensation and
Organization Committee of the Board, or another committee appointed by the Board
to serve as the administering committee of this Plan;     (e)   “Covered
Executive” means any individual who is, or is determined by the Committee to be
likely to become a “covered employee” within the meaning of Section 162(m) of
the Internal Revenue Code;     (f)   “Crediting Date” means the last business
day of each calendar month or such other date or dates as determined by the Plan
Administrator so long as there is no less than one Crediting Date each calendar
year;     (g)   “Deferred Compensation Plan” means the National City Deferred
Compensation Plan (As Amended and Restated Effective July 23, 2002) and as
amended from time to time, and any successor plan;     (h)   “Effective Date”
means December 1, 2003;     (i)   “Employee” means an employee of an Employer
who is identified as an employee of the Employer in the human resource records
of the Employer;     (j)   “Employer” means the Corporation and any of its
Subsidiaries;     (k)   “Employment” means employment with an Employer;     (l)
  “Evaluation Date” means the last day of the Plan Year;     (m)   “Internal
Revenue Code” means the Internal Revenue Code of 1986, as amended from time to
time;     (n)   “Investment Option” means any arrangement deemed suitable by the
Plan Administrator from time to time for the purpose of providing an investment
credit on amounts deferred to the Participant’s Account;     (o)   “Payment
Date” means any day within thirty (30) days following an Evaluation Date a
Participant receives a distribution;

 



--------------------------------------------------------------------------------



 



  (p)   “Plan Administrator” means a committee consisting of the Corporate Human
Resources Director, the Corporate Director of Benefits, and the Corporate
Director of Compensation, or such other similar group as established by the
Committee from time to time;     (q)   “Plan Year” means the calendar year; the
first Plan Year is 2003;     (r)   “Retirement Eligible Employee” means being
either (i) age 55 or older with 10 years of service or (ii) age 65 or older with
at least 5 years of service on the Employee’s Termination Date;     (s)  
“Sub-Account” means the sub-accounts described in section 4;     (t)  
“Subsidiaries” means those entities in which the Corporation directly or
indirectly owns 50% or more of the voting equity securities;     (u)  
“Termination Date” means the later of (i) the individual’s last day worked or
(ii) the last day an individual receives a salary payment either for services
rendered or as salary continuation.

     3. (AWARD) The Corporation, pursuant to its offer of employment, has
awarded the Participant an amount equal to One Million Five-Hundred Thousand
Dollars ($1,500,000) to be deferred and later distributed as provided in section
5. The Participant shall be 100% vested in the Award, including the accumulated
Account value with interest and gains thereon, at all times. Such amount shall
be allocated to the Armada Money Market Fund until such time as the Participant
designates, in form satisfactory to the Plan Administrator, the Investment
Options to which the Participant desires to allocate the Award, pursuant to
section 4.
     4. (ACCOUNTS) An unfunded bookkeeping account known as the Account shall be
established and maintained by the Corporation in the name of the Participant. As
of the Effective Date the amount of the Award shall be credited to the
Participant’s Account and shall be allocated to the Investment Option or Options
selected by the Participant. The Account shall comprise a number of
sub-accounts, known as Sub-Accounts, equal to the number of Investment Options
available. The Investment Options are designed to reflect investment options
maintained in the Deferred Compensation Plan. Accordingly, each such Investment
Option and the Participant’s Account therein shall be adjusted hereunder as of
the end of each month to reflect the income, gain or loss of the corresponding
Investment Option for such month, calculated in a manner, as determined by the
Plan Administrator, similar to the Deferred Compensation Plan.
4.1 (CHANGE IN INVESTMENT OPTION). The Plan Administrator may change the
Investment Options available from time to time under the Plan. However, no such
change shall reduce the Participant’s deferred compensation Account. If,
following a change in the Investment Options, the Participant fails to
reallocate his Sub-Accounts among the available Investment Options, the Plan
Administrator has the discretion to allocate such amount among one or more of
the available Investment Options for the Participant.

  4.2   (ALLOCATIONS; TRANSFERS OF ACCUMULATED AMOUNTS) Participant may allocate
and/or reallocate his accumulated Account among the

 



--------------------------------------------------------------------------------



 



      Investment Options only during times approved by the Plan Administrator
and using forms and procedures established from time to time by the Plan
Administrator for such purpose. Any allocations or changes Participant makes
shall become effective on the next Crediting Date following the Plan
Administrator’s acceptance of the Participant’s reallocation election. The
Participant’s selection of Investment Options shall be made in increments of one
percent (1%) of the Participant’s total Account under the Plan. The Participant
(or beneficiary if the Participant is deceased) may request a change in his
Investment Option choice by filing such request with the Plan Administrator.

4.3 (PAYMENTS DEDUCTED ON A PRO-RATA BASIS) Lump sums, installments, or any
other distributions from the Account shall be deducted from each Investment
Option on a pro-rata basis in proportion to the balance in each option using
procedures established by the Plan Administrator for such purpose.
     5. (MANNER OF DISTRIBUTION) The Participant’s accumulated Account,
including earnings and gains thereon, shall be distributed according to the
procedures set forth herein. The Participant may receive either a Termination
Distribution or a Retiree Distribution following his period of employment, each
as defined below.

  (i)   Termination Distribution. If Participant is not a Retirement Eligible
Employee, he shall have his Account balance valued as of the Evaluation Date
first following his Termination Date. Such balance shall be distributed in a
lump sum on the Payment Date first following such Evaluation Date.     (ii)  
Retiree Distribution. If Participant is a Retirement Eligible Employee he may
elect to have his Account paid either in a lump-sum as provided in section
(i) above, or having an accumulated Account of at least the Minimum Installment
Amount, in annual installments over a period of 10 years. The amount of the
first annual distribution shall be based on the Account balance as determined on
the last Evaluation Date in the Plan Year in which the Participant’s Termination
Date occurs. The first distribution shall be made on the Payment Date next
following such Evaluation Date. If the Participant’s Account, determined as of
the first Evaluation Date following Participant’s Termination Date, is equal to
or less than an amount established by the Plan Administrator from time to time
(the “Minimum Installment Amount”), such amount shall be distributed according
to section (i) above.

5.1 (PLAN ADMINISTRATOR’S DISCRETION) The Plan Administrator shall have the
discretion to distribute the Account of a Participant who is not a Covered
Executive in a single distribution following his Termination Date. Such
distribution shall be based on the balance of the Participant’s Account as of
the

 



--------------------------------------------------------------------------------



 



Evaluation Date immediately following his Termination Date. Such amount shall be
paid on the Payment Date next following such Evaluation Date.
5.2 (PAYMENTS UPON DEATH OF PARTICIPANT)
(a) The Participant may designate any person or persons (not exceeding 5),
including a trust, as his beneficiary to receive his Account in the event of the
Participant’s death. Such designation shall be made by filing the form
designated for that purpose by the Plan Administrator. The Participant may
change or cancel his beneficiary designation at any time prior to death without
the consent of any designated beneficiary. If no beneficiary has been designated
by the Participant, or if no beneficiary is alive at the date of the
Participant’s death, payment shall be made to the Participant’s estate.
(b) If the Participant’s death occurs during Employment, the Participant’s
Account shall be distributed in a lump sum as provided in 5(i) to each of the
Participant’s surviving beneficiaries in the portions designated by the
Participant in 5.2(a).
(c) If the Participant’s death occurs after installment payments have commenced,
the Participant’s Account shall be distributed in a lump sum on the next
scheduled Payment Date to each of the Participant’s surviving beneficiaries in
the portions designated by the Participant in 5.2(a).
     6. (WITHHOLDING TAXES) The Corporation shall have the right to deduct from
distributions under the Plan any and all taxes required to be collected under
federal, state or local laws, using procedures established by the Plan
Administrator for such purpose. The Plan Administrator may establish procedures
applicable to satisfy FICA or other required withholding that may arise at the
time the Award is allocated to the Participant’s Account. These procedures may
call for such withholding to be satisfied either (i) by reducing the
Participant’s Award prior to such amount being allocated to the Participant’s
Account, (ii) by reducing other compensation payable to the Participant at or
about the same time the Award is allocated to the Participant’s Account, or
(iii) by receiving a check or other payment from the Participant for the
amount(s) due.
     7. (ADMINISTRATION) The Plan shall be administered by the Committee or its
delegate in accordance with any administrative guidelines and any rules that may
be established from time to time by the Committee. The Committee shall have full
power and authority to interpret, construe and administer the Plan and its
decisions shall be binding and conclusive on all persons for all purposes.

 



--------------------------------------------------------------------------------



 



7.1 (POWERS AND DUTIES OF PLAN ADMINISTRATOR)
(a) The Plan Administrator shall have discretionary authority to determine
eligibility for benefits and to interpret the terms of the Plan. The Plan
Administrator shall have such other discretionary authority as may be necessary
to enable it to discharge its responsibilities under the Plan as administrator
and, including, but not limited to, the power:

  (1)   To value Participant’s Accounts.     (2)   To distribute Participant’s
Accounts.     (3)   To establish and change Investment Options.     (4)   To
appoint or employ one or more persons to assist in the administration of the
Plan. Such assistants shall serve at the pleasure of the Plan Administrator, and
shall perform such functions as may be assigned by the Plan Administrator.    
(5)   To adopt such rules as it deems appropriate for the administration of the
Plan.     (6)   To establish procedures to be followed by Participant.     (7)  
To prepare and distribute information relating to the Plan.     (8)   To request
from Employers and Participant such information as shall be necessary for proper
administration of the Plan.     (9)   To transfer the Participant’s Plan Account
balances into another Employer deferred compensation plan and discontinue the
Plan if the Plan Administrator deems such a change desirable.

(b) Decisions of the Plan Administrator must be made by a quorum consisting of a
majority of the constituent members of the Plan Administrator, and decisions may
also be made by unanimous written consent of members of the Plan Administrator.
The decision of the Plan Administrator upon any matter within its authority
shall be final and binding on all parties, including the Corporation, the
Participant and his beneficiaries.
(c) Neither Plan Administrator, including its individual constituent members,
nor any assistant shall be liable to any person for any action taken or omitted
in connection with the interpretation and administration of this Plan unless
attributable to his or her own willful misconduct or lack of good faith.
7.2 (RELIANCE UPON INFORMATION) In making decisions under the Plan, the Plan
Administrator shall be entitled to rely upon information furnished by the
Participant, beneficiary or Employer.
     8. (PROHIBITION ON ALIENATION) No amount payable under the Plan shall be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, hypothecation, charge, attachment, garnishment, execution, or levy
of any kind or any other process of law, voluntary or involuntary. Any attempt
to dispose of any rights to benefits payable

 



--------------------------------------------------------------------------------



 



under the Plan shall be void. Notwithstanding the preceding sentence, the
Corporation shall have the right to offset from Participant’s Account balance
any amounts due and owing from the Participant to the extent permitted by law.
Notwithstanding the foregoing, the Corporation may transfer the Participant’s
rights under the Plan to a successor entity in connection with a sale, spin-off,
or other similar event, if and only if the successor entity agrees to enforce
the terms and provisions hereof.
     9. (EMPLOYMENT) Nothing in the Plan shall interfere with or limit in any
way the right of any Employer to terminate the Participant’s employment for any
reason and at any time, nor confer upon the Participant any right to continue in
the employ of any Employer.
     10. (NATURE OF DEFERRED COMPENSATION) The payment of deferred compensation
shall be a general, unsecured obligation of the Corporation to be paid by the
Corporation from its own funds, and such payments shall not impose any
obligation upon any trust fund for any tax qualified plan, be paid from any such
trust fund, or have any effect whatsoever upon the payment of benefits from any
such trust fund. The election of deferred compensation under the Plan and any
setting aside by the Corporation of amounts with which to discharge its deferred
obligations under the Plan in a trust fund, an insurance policy, or otherwise,
shall not be deemed to create a right in any person or equitable title to any
funds so set aside in a trust, an insurance policy, or otherwise, and any
recipient of benefits hereunder shall have no security or other interest in such
trust, insurance policy or other funds. Any and all funds so set aside in a
trust, an insurance policy or otherwise shall remain subject to the claims of
the general creditors of the Corporation, present and future. No Participant or
beneficiary shall have any title to or beneficial ownership in any assets which
the Corporation may earmark to pay benefits under the Plan. This provision shall
not require the Corporation to set aside any funds, but the Corporation may set
aside such funds if it chooses to do so. Any amount so set aside for the Plan
shall be accounted for separately and apart from any other plan of the
Corporation. The Plan is intended to constitute an unfunded plan of deferred
compensation described in Section 201(2) of the Employee Retirement Income
Security Act of 1974. Notwithstanding any other provision of the Plan,
distribution hereunder shall be made only in cash and shall be subject to
withholding of applicable taxes.
     11. (HEADINGS NOT TO CONTROL) Headings and titles within the Plan are for
convenience only and are not to be read as part of the text of the Plan.
     12. (SEPARABILITY OF PLAN PROVISIONS) If any provisions of the Plan are for
any reason declared invalid or not enforceable, such provisions will not affect
the remaining terms and conditions, but the Plan will be construed and enforced
thereafter as if such provisions had not been inserted.
     13. (REQUIREMENTS OF LAW) The Plan shall be binding upon and inure to the
benefit of the Corporation, its successors and assigns and the Participant and
his beneficiaries, heirs, executors, administrators and legal representatives.

 



--------------------------------------------------------------------------------



 



     14. (APPLICABLE LAW) The validity and effect of the Plan and the rights and
obligations of all persons affected thereby, are to be construed and determined
in accordance with applicable federal law, and to the extent that federal law is
inapplicable, under the laws of the State of Ohio.
     15. (AMENDMENT AND TERMINATION) The Corporation expects to continue the
Plan indefinitely, but reserves the right, by action of the Committee, to amend
it from time to time or discontinue the Plan if such a change is deemed
necessary or desirable. However, if the Committee should amend or discontinue
the Plan, the Corporation shall remain obligated under the Plan with respect to
the accumulated Account value with interest and gains thereon.
     16. (ENTIRE PLAN) This document is a complete statement of the National
City Corporation Deferred Compensation Plan for Daniel J. Frate and supersedes
all representations, promises and inducements, proposals, written or oral,
relating to its subject matter. The Corporation shall not be bound by or liable
to any person for any representation, promise or inducement made by any person
which is not embodied in this document or in any authorized written amendment to
the Plan.
     Executed this       day of                     , 2004 at Cleveland, Ohio.

       
NATIONAL CITY CORPORATION
 
   
By:
   
 
   
 
  Shelley J. Siefert
Executive Vice President,
Corporate Human Resources
 
   
By:
   
 
   
 
  Daniel J. Frate, Participant

 